DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Response to Amendment
	The amendment filed on 1/28/2021 has been entered.  Claims 1-2, 4-14, and 21-35 are pending in the application.  Claim 3 has been cancelled.  The amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed on 11/2/2020.

Claim Objections
Claims 24, 27, 32, and 34-35 are objected to because of the following informalities:  
Claim 24, line 3: please correct “housing of gas delivery device” to “housing of the gas delivery device”.
-Claim 27, line 3: please correct “housing of gas delivery device” to “housing of the gas delivery device”.
-Claim 32, line 4: please correct “form” to “from”.
-Claim 34, line 4: please correct “form” to “from”.
-Claim 35, line 4: please correct “form” to “from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1, lines 17-18: the limitation “the internal gas sealed lumen” lacks antecedent basis.  It is unclear whether this limitation is intended to refer to the “internal gas delivery lumen” of line 4 or the “internal gas sealed tube” of line 7.  The Examiner interprets this limitation to refer to the “internal gas sealed tube” of line 7.
-Claims 2 and 4-14 are rejected due to their dependency on rejected claim 1.

-Claims 22-35 are rejected due to their dependency on rejected claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-14, 21-29, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastri et al. (US Patent No. 9,387,295).
Regarding claim 1
A gas delivery device (12) including a housing (14) containing a pump (20) configured to deliver pressurized gas to an internal gas delivery lumen (92) extending from the pump (20) (see col. 12 lines 12-18);
A gaseous sealing module (30) housed within the housing (14) of the gas delivery device (12), communicating with the internal gas delivery lumen (92) and configured to generate a gaseous seal with an internal gas sealed tube (72) extending from the gaseous sealing module (30) (see col. 6 lines 30-44), wherein the gaseous sealing module (30) includes a nozzle assembly (170, 180) for accelerating gas to generate the gaseous seal (see col. 8 lines 55-65 & col. 10 lines 19-29), and wherein the internal gas sealed tube (72) is adapted and configured to communicate with an external gas sealed lumen (32) extending from the gas delivery device to maintain a stable pressure through the external gas sealed lumen (32) from the gaseous seal (see col. 6 lines 45-61); and 
A valve sealed access port (34) communicating with a distal end of the external gas sealed lumen (32) so as to provide valve sealed instrument access to the surgical cavity and a path to maintain a stable pressure within the surgical cavity (see col. 6 lines 45-61) from the gaseous seal (see col. 10 lines 55-66), wherein an interior reception cavity (140/212) is defined within the housing (14) of the gas delivery device (12) to receive a primary filter component (150) that provides filtered communication between the internal gas sealed tube (72) and the external gas sealed lumen (32) (see Fig. 5, col. 8 lines 37-45, col. 10 lines 12-29), the gaseous sealing module (30) resides outside the interior reception cavity (140/212) (see Fig. 5), and the internal gas sealed lumen (72) extends 

Regarding claim 2, Mastri discloses the system as recited in claim 1, further comprising an internal gas return lumen (96) extending from the gaseous sealing module (30) to recirculate gas used to form the gaseous seal back to the pump (20) contained within the housing (14) of the gas delivery device (12) (see col. 10 lines 30-42).

Regarding claim 4, Mastri discloses the system as recited in claim 1, wherein the primary filter component (150) is a removable filter cartridge (150) (removable via removing and disassembling gaseous sealing module 30) installed in an exterior reception port (60) in a front face of the gas delivery device (12) (see Fig. 2 and 5), and wherein the exterior reception port (60) opens into the interior reception cavity (140/212) (see Figs. 2 & 5).

Regarding claim 5, Mastri discloses the system as recited in claim 1, wherein the primary filter component (150) is a replaceable filter element (150) (replaceable via disassembling gaseous sealing module 30 and replacing filter element 150) installed in the interior reception cavity (140/212) within the housing (14) of the gas delivery device (12) (see Figs. 2 & 5).

Regarding claim 6, Mastri discloses the system as recited in claim 1, wherein the gas delivery device (12) includes an insufflator (18) for delivering insufflation gas to a second access port (38) through an insufflation lumen (216/80/36) (see col. 6 lines 10-29).

Regarding claim 7, Mastri discloses the system as recited in claim 6, wherein the insufflation lumen (216/80/36) communicates with a separate filter component (220) located within the interior reception cavity (140/212) defined in the housing (14) of the gas delivery device (12) (see col. 9 lines 57-67).

Regarding claim 10, Mastri discloses the system as recited in claim 1, wherein the nozzle assembly (170, 180) is formed by a disk (180) with at least one radially inwardly angled nozzle (190) formed therein for accelerating gas to generate the gaseous seal and further includes a cylindrical bore (174) for accommodating air entrainment into and gas release from the gas sealed lumen (32) (see col. 10 lines 19-29).

Alternatively regarding claim 10, Mastri discloses the system as recited in claim 1, wherein the nozzle assembly (170, 180) is formed by a disk (180) with at least one radially inwardly angled nozzle (190) formed therein for accelerating gas to generate the gaseous seal and further includes a cylindrical bore (central bore through 170, 180) for accommodating air entrainment into and gas release from the gas sealed lumen (32) (see col. 10 lines 19-29).

Regarding claim 11, Mastri discloses the system as recited in claim 10 (see first claim 10 rejection above), wherein the at least one radially inwardly angled nozzle (190) is radially spaced apart from the cylindrical bore (174), which is offset from a central axis (axis through center of 180) of the disk (180).

Regarding claim 12, Mastri discloses the system as recited in claim 10 (see alternative claim 10 rejection above), wherein the at least one radially inwardly angled nozzle (190) receives pressurized gas through a radial inlet passage (174) extending from an outer periphery of the disk (180).

Regarding claim 13, Mastri discloses the system as recited in claim 10 (see first claim 10 rejection above), wherein the disk (180) has a plurality of radially inwardly angled nozzles (190) formed therein, which are radially spaced apart from the cylindrical bore (174), which is offset from a central axis (axis through center of 180) of the disk (180).

Regarding claim 14, Mastri discloses the system as recited in claim 10 (see alternative claim 10 rejection above), wherein the disk (180) has a plurality of radially inwardly angled nozzles (190) formed therein, which surround the cylindrical bore (central bore through 170, 180), which is aligned with a central axis (central axis through 170, 180) of the disk (180).

Regarding claim 21, Mastri discloses a system for performing an endoscopic surgical procedure in a surgical cavity, comprising: 
a gas delivery device (12) including a housing (14) containing a pump (20) configured to deliver pressurized gas to an internal gas delivery lumen (92) extending from the pump (20) (see col. 10 lines 12-18); and
a gaseous sealing module (30) housed within the housing (14) of the gas delivery device (12), communicating with the internal gas delivery lumen (92) and configured to generate a gaseous seal with an internal gas sealed tube (72) extending from the gaseous sealing module (30) (see col. 6 lines 30-44), wherein the gaseous sealing module (30) includes a nozzle assembly (170, 180) formed by a disk (180) having at least one radially inwardly angled nozzle (190) formed therein for accelerating gas to generate the gaseous seal (see col. 8 lines 55-65 & col. 10 lines 19-29), wherein an interior reception cavity (140/212) is defined within the housing (14) of the gas delivery device (12) to receive a primary filter component (150), the gaseous sealing module (30) resides outside the interior reception cavity (140/212) (see Fig. 5), and the internal gas sealed lumen (72) extends between the gaseous sealing module (30) and the interior reception cavity (140/212) (see Figs. 5 & 7).

Regarding claim 22, Mastri discloses the system as recited in claim 21, wherein the internal gas sealed tube (72) is adapted and configured to communicate with an external gas sealed lumen (32) extending from the gas delivery device (12) to 

Regarding claim 23, Mastri discloses the system as recited in claim 22, further comprising a valve sealed access port (34) communicating with a distal end of the external gas sealed lumen (32) so as to provide valve sealed instrument access to the surgical cavity and a path to maintain a stable pressure within the surgical cavity (see col. 6 lines 45-61, col. 10 lines 55-66).

Regarding claim 24, Mastri discloses the system as recited in claim 21, further comprising an internal gas return lumen (96) extending from the gaseous sealing module (30) to recirculate gas used to form the gaseous seal back to the pump (20) contained within the housing (14) of gas delivery device (12) (see col. 10 lines 30-42).

Regarding claim 25, Mastri discloses the system as recited in claim 22, wherein the primary filter component (150) provides filtered communication between the internal gas sealed tube (72) and the external gas sealed lumen (32) (see col. 10 lines 12-29).

Regarding claim 26, Mastri discloses the system as recited in claim 21, wherein the primary filter component (150) is a removable filter cartridge (150) (removable via removing and disassembling gaseous sealing module 30) installed in an exterior reception port (60) in a front face of the gas delivery device (12) (see Fig. 2 and 

Regarding claim 27, Mastri discloses the system as recited in claim 21, wherein the primary filter component (150) is a replaceable filter element (150) (replaceable via disassembling gaseous sealing module 30 and replacing filter element 150) installed in the interior reception cavity (140/212) defined within the housing (14) of gas delivery device (12) (see Figs. 2 & 5).

Regarding claim 28, Mastri discloses the system as recited in claim 21, wherein the gas delivery device (12) includes an insufflator (18) for delivering insufflation gas to a second access port (38) through an insufflation lumen (216/80/36) (see col. 6 lines 10-29).

Regarding claim 29, Mastri discloses the system as recited in claim 28, wherein the insufflation lumen (216/80/36) communicates with a separate filter component (220) located within the interior reception cavity (140/212) defined in the housing (14) of the gas delivery device (12) (see col. 9 lines 57-67).

Regarding claim 32, Mastri discloses the system as recited in claim 21, wherein the at least one radially inwardly angled nozzle (190) is radially spaced apart from a cylindrical bore (174), which is offset from a central axis (axis through center of 180) 

Regarding claim 33, Mastri discloses the system as recited in claim 21, wherein the at least one radially inwardly angled nozzle (190) receives pressurized gas through a radial inlet passage (174) extending from an outer periphery of the disk (180).

Regarding claim 34, Mastri discloses the system as recited in claim 21, wherein the disk (180) has a plurality of radially inwardly angled nozzles (190) formed therein, which are radially spaced apart from a cylindrical bore (174), which is offset from a central axis (axis through center of 180) of the disk (180), and wherein the cylindrical bore (174) accommodates air entrainment and gas release form the gas sealed tube (72) (see col. 10 lines 19-29).

Regarding claim 35, Mastri discloses the system as recited in claim 21, wherein the disk (180) has a plurality of radially inwardly angled nozzles (190) formed therein, which surround a cylindrical bore (central bore through 170, 180), which is aligned with a central axis (central axis through 170, 180) of the disk (180), and wherein the cylindrical bore (central bore through 170, 180) accommodates air entrainment and gas release form the gas sealed tube (72) (see col. 10 lines 19-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US Patent No. 9,387,295), as applied to claims 6 and 28 above.
Regarding claim 8, Mastri discloses the system as recited in claim 6, wherein the second access port (38) provides a path for delivering insufflation gas to the surgical cavity (see col. 6 line 62 – col. 7 line 1). However, Mastri fails to expressly disclose that the second access port includes a valve sealed proximal housing for providing valve sealed instrument access to the surgical cavity.  
Mastri discloses an access port (34) including a valve sealed proximal housing for providing valve sealed instrument access to the surgical cavity (see col. 10 lines 55-66).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second access port to include a valve in order to inhibit the egress of insufflation gas from the surgical cavity (see Mastri col. 10 lines 55-66).

Regarding claim 30, Mastri discloses the system as recited in claim 28, wherein the second access port (38) provides a path for delivering insufflation gas to the surgical cavity (see col. 6 line 62 – col. 7 line 1).  However, Mastri fails to expressly disclose that 
Mastri discloses an access port (34) including a valve sealed proximal housing for providing valve sealed instrument access to the surgical cavity (see col. 10 lines 55-66).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second access port to include a valve in order to inhibit the egress of insufflation gas from the surgical cavity (see Mastri col. 10 lines 55-66).

Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US Patent No. 9,387,295), as applied to claims 1 and 21 above, further in view of Mastri et al. (US Patent Application Publication No. 2016/0287817, hereinafter referred to as “Mastri 2016”).
Regarding claim 9, Mastri discloses the system as recited in claim 1. However, Mastri fails to disclose a bi-directional filter component contained in the housing of the gas delivery device for filtering air entrained into the gaseous sealing module from atmosphere and for filtering gas released to atmosphere from the gaseous sealing module.
Mastri 2016 discloses a system for performing an endoscopic surgical procedure in a surgical cavity comprising a bi-directional filter component (245) contained in a housing (14) of the gas delivery device (12) for filtering air entrained into the gaseous sealing module (30) from atmosphere and for filtering gas released to atmosphere from the gaseous sealing module (30) (see par. [0057]). Therefore, it would have been 

Regarding claim 31, Mastri discloses the system as recited in claim 21.  However, Mastri fails to disclose a bi-directional filter component contained in the housing of the gas delivery device for filtering air entrained into the gaseous sealing module from atmosphere and for filtering gas released to atmosphere from the gaseous sealing module.
Mastri 2016 discloses a system for performing an endoscopic surgical procedure in a surgical cavity comprising a bi-directional filter component (245) contained in a housing (14) of the gas delivery device (12) for filtering air entrained into the gaseous sealing module (30) from atmosphere and for filtering gas released to atmosphere from the gaseous sealing module (30) (see par. [0057]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas delivery device of Mastri with the bi-directional filter component of Mastri 2016 in order to facilitate flow into and out of the gas delivery device (see Mastri 2016 par. [0057]).

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.

“not within” or “forming an outer edge of”, which is shown in the Mastri reference.  The term “outside” as claimed does not require the interior reception cavity to be a separate element from the gaseous sealing module altogether – which appears to be shown in Fig. 27 of the present application.  The Examiner suggests further clarifying the separation between the interior reception cavity and the gaseous sealing module in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783